                                                                         FILED
                                                                          OCT 2 5 2019
                 IN TIIB UNITED STATES DISTRICT COURT                  Clerk. U.S D1•tnct Court
                                                                         District Of Montana
                     FOR TIIB DISTRICT OF MONTANA                              Missoula
                            HELENA DIVISION


  BRIAN HOLM,
                                                     CV 18-81-H-DLC-JTJ
                  Plaintiff,

     vs.                                                     ORDER

  CRYSTAL BEAVER, P.R. FOR TIIB
  ESTATE OF BRIAN BEAVER, HER
  HEIRS, EXECUTORS, SUCCESSORS,
  AND ASSIGNS,

                  Defendants.


      Before the Court is the October 4, 2019 Findings and Recommendations of

United States Magistrate Judge John Johnston. (Doc. 17.) Judge Johnston

recommends that the Court dismiss the above-captioned matter without prejudice

for failure to serve pursuant to Federal Rule of Civil Procedure 4. (Id.) Plaintiff

Holm timely objected, and he is therefore entitled to de novo review. 28 U.S.C. §

636(b)(l)(C).

                                    BACKGROUND

      Holm, a state prisoner without counsel (see Doc. 9), seeks damages for the

Defendants' alleged breach of the confidentiality clause in a settlement agreement

                                        -1-
(Doc. 2 at 2). On July 30, 2018, Holm filed his Complaint (Doc. 2) and a motion

to proceed in forma pauperis, which the Court granted on October 3, 2018. (Doc.

7 at 3.) In order to carry out the Court's duty under 28 U.S.C. § 1915(d) to issue

and serve all process, it issued an Order on April 2, 2019 for Holm to provide a

current address for the Defendants. (Doc. 10 at 2.)

      Holm timely responded to the Court's Order on April 26, 2019 with an

Arizona address for the "Attorney Rep. for [Defendant] Beaver." (Doc. 11.) The

Court ordered the Clerk of Court to forward process, along with a request to waive

service of summons, to the Arizona address Holm provided. (Doc. 12.) The

Clerk mailed the documents as ordered, but on August 6, 2019, they returned as

undeliverable. (Doc. 13.) Accordingly, Judge Johnston recommended that the

Court dismiss Holm's action without prejudice for failing to fulfill his "obligation

to provide accurate and sufficient information to effect service." (Doc. 14.)

      However, in his objection to Judge Johnston's findings and

recommendation, Holm explained that a third party personally served the

Defendants. (Doc. 15 at 2.) Therefore, Judge Johnston withdrew his

recommendation for dismissal and ordered Holm to either "file proof of service on

or before September 13, 2019 or alternatively request the Court to send a request

for waiver of service of summons to Ms. Beaver at the New Mexico address he


                                         -2-
provided in his August 26, 2019 Objections." (Doc. 16.)

       Holm never responded to the Court's Order, and on October 4, 2019, Judge

Johnston issued the Findings and Recommendations now before the Court. (Doc.

17.) As previously noted, Judge Johnston recommends that the Court dismiss

Holm's action for failure to serve pursuant to FED. R. CN. P. 4. (Doc. 17 at 2.)

Holm timely objected on October 11, 2019. (Doc. 18.) There, he stated that the

Court "suggested that [he] was served with a 'Request for waiver of service,"'

which he never received. (Id.) He requested that the Court "forward such a

request to the address suggested in the most recent communication from this

Court" - that is, to Ms. Beaver in New Mexico. (Id.)

                                      DISCUSSION

       When a court authorizes a prisoner to proceed in an action in forma pauperis

pursuant to 28 U.S.C. § 1915, the court must "issue and serve all process, and

perform all duties." 28 U.S.C. § 1915(d). Therefore, "having provided the

necessary information to help effectuate service of the summons and complaint,"

an incarcerated pro se plaintiff proceeding in forma pauperis is entitled to rely on

the U.S. Marshal, or by another person specially appointed by the court, for service

of process. Puettv. Blandford, 912 F.2d 270,275 (9th Cir. 1990); FED. R. CN. P.

4(c)(3).


                                         -3-
      Still, proceeding pro se is not "a license not to comply with relevant rules of

procedural and substantive law." Faretta v. California, 422 U.S. 806, 834 n.46

(1975). A prose plaintiff proceeding in forma pauperis remains subject to the

consequences of Federal Rule of Civil Procedure 4(m):

      If a defendant is not served within 90 days after the complaint is filed,
      the court---on motion or on its own after notice to the plaintiff-must
      dismiss the action without prejudice against the defendant or order that
      service be made within a specified time.

Be that as it may, Rule 4(m) allows additional time if there is good cause for

plaintiff's failure to effect service in the prescribed 90 days. Id

      The Rule also "authorizes the court to relieve a plaintiff of the consequences

of an application of [Subdivision (m)] even if there is no good cause shown."

FED. R. CIV. P. 4, Advisory Committee Note to 1993 Amendments, Subdivision

(m). "The Federal Rules thus convey a clear message: Complaints are not to be

dismissed if served within [90] days or within such additional time as the court

may allow." Henderson v. United States, 517 U.S. 654, 663 (1996) (emphasis

added). Accordingly:

      [T]he overwhelming majority of federal courts and dicta from the
      Supreme Court embrace the view that a district court has discretion
      under Rule 4(m) to dismiss a complaint or to allow the plaintiff to cure
      a defect in service of process even in the absence of good cause.

4B CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND


                                          -4-
PROCEDURE§     1137 (4 th ed.). Indeed, the Ninth Circuit has noted that "[t]he 1993

amendments to General Rule 4(m) gave courts greater leeway to preserve

meritorious lawsuits despite untimely service of process." United States v. 2, 164

Watches, 366 F.3d 767, 772 (9th Cir. 2004). And, "because service of process

today has become more flexible than it once was," a district court may

retroactively extend time for service. Id. (citations omitted).

      The district court's discretion under Rule 4(m) is not without bounds. To

decide whether to grant an extension, "a district court may consider factors like a

statute of limitations bar, prejudice to the defendant, actual notice of a lawsuit, and

eventual notice." Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007) (citation

and internal quotation marks omitted). A district court abuses its discretion if it

merely cites Rule 4(m) without indication that it considered those factors in

reaching its decision to grant an extension. Id.

      In Efaw, the district court abused its discretion when it granted a Rule 4(m)

extension without weighing, in particular, the factors of delay and prejudice.

There, the plaintiff failed to serve the defendant for seven years after he filed his

complaint-a delay the Ninth Circuit characterized as "extraordinary" and for

which the plaintiff offered no explanation. Id. The Court noted that the Efaw

plaintiff was represented by counsel for the majority of the seven-year period; and,

                                          -5-
during the period he proceeded prose, he "never claimed ignorance of the service

requirements." Id. Additionally, in the intervening seven years, a key defense

witness died, and the defendant, without any reason to know a suit had been

initiated against her, never deposed him. Id. at 1040-41. Once the plaintiff

finally effected service, "memories of all witnesses [had] faded," and ''the only

other eyewitness to the incident [] died." Id. Therefore, "under these

circumstances, the district court abused its discretion in denying [the defendant's]

motion for dismissal based on [the plaintiffs] failure to comply with Rule 4's

service requirements." Id.

      Here, the facts surrounding Holm's delay persuades the Court to grant him

additional time to effect service on Defendants. Compared to the "extraordinary"

delay in Efaw, Holm's delay is slight. The Court ordered that he either request it

to serve process on the Defendants at the New Mexico address or provide proof of

personal service by September 13, 2019. (Doc.16.) To extend the September 13,

2019 deadline would result in a delay of about three months, which does not

engender the same dangers as the extraordinary, seven-year delay did in Efaw.

Additionally, unlike the Efaw plaintiff, Holm offers an explanation for his failure

thus far to supply the Court with the necessary information to help effectuate

service of process. That is, he provided the Court with the last known address of


                                         -6-
the attorney who represented the Defendants in the underlying settlement

agreement. (Doc. 15 at 1-2.) And, once alerted to the insufficiency of the

Arizona address, Holm provided the Court with an alternative. (Id.)

      Furthermore, an extension in this case would be unlikely to cause the

Defendants prejudice. Slightly more than year has passed since the Court granted

Holm's petition to proceed in forma pauperis (Doc. 7 at 3), and his Complaint is

based on events arising on or about July 21, 2018 (Doc. 2 at 2). Therefore, the

memories of witnesses likely remain fresh, and it is improbable that a three-month

delay in service will otherwise hamper the development of the Defendants' case.

Whether Holm's assertion that Defendants have actual notice of the lawsuit is

accurate (see Doc. 15 at 2), their eventual notice through an extension for service

will not be extraordinarily delayed.

      Finally, the Court notes that, unlike the Efaw plaintiff, Holm has proceeded

prose through the entirety of this matter, and his objection to Judge Jolmston's

findings and recommendations indicates his confusion of service requirements.

As discussed above, the Court ordered Holm to "either file proof of service on or

before September 13, 2019 or alternatively request the Court to send a request for

waiver of service of summons to Ms. Beaver at the New Mexico address." (Doc.

16.) In his objection to Judge Jolmston's recommendation to dismiss for his Rule


                                         -7-
4 failure, Holm incorrectly summarizes Judge Johnston's findings as the following:

"The Court has suggested that plaintiff was served with a 'Request for waiver for

service."' (Doc. 18 at 1.) Holm accurately states that "obviously plaintiff never

received this form or any information pertaining to such a form." (Id.) He then

asks that the Court forward such a request to the New Mexico address he provided

after the original service failure. (Id.)

      While Holm does not claim ignorance of the requirements of service, his

summary of the events leading to Judge Johnston's recommendation implies it.

Apart from his failure to respond to the September 13, 2019 deadline, Holm has

responded timely to all Court orders. (see Docs. 11, 15, 18.) His failure to

respond to the September 13, 2019 deadline appears to stem from both a

misreading of the Court's Order and a general ignorance of the requirements of

service. Either way, when Holm's pro se status and confusion of service

requirements is added to the lack of prejudice and delay caused by an extension,

the Court is inclined use the leeway authorized under Rule 4(m) to preserve

Holm's suit despite untimely service of process.

      Accordingly, following de novo review of the record, IT IS ORDERED that:

      (I)    Judge Johnston's Findings and Recommendations (Doc. 17) are

REJECTED.

                                            -8-
      (2)    This matter REMAINS REFERRED to Judge Johnston, who shall

issue and serve all process, and perform all duties pursuant 28 U.S.C. § 1915(d).

To that end, Judge Johnston shall direct the Clerk of Court to forward all required

documents to the following address:

      Crystal Beaver
      6007 Mancos Lane
      Farmington, New Mexico 87402

      (3)   If the documents are again returned to the Court as undeliverable, this

matter shall be DISMISSED WITIIOUT PREJUDICE for failure to serve.

      DATED this 1..S'~ay of October, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -9-
